
	
		I
		112th CONGRESS
		1st Session
		H. R. 2770
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Paulsen (for
			 himself and Mr. Kind) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to extend
		  for 3 years reasonable cost contracts under Medicare.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Cost Contract Extension Act
			 of 2011.
		2.3-year extension
			 of Medicare reasonable cost contractsSection 1876(h)(5)(C)(ii) of the Social
			 Security Act (42 U.S.C. 1395mm(h)(5)(C)(ii)) is amended, in the matter
			 preceding subclause (I), by striking January 1, 2013 and
			 inserting January 1, 2016.
		
